Citation Nr: 0424320	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  04-05 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.  



ATTORNEY FOR THE BOARD

T. Hal Smith



INTRODUCTION

The veteran served on active duty from August 1970 to March 
1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


REMAND

In his January 2004 VA Form 9, the veteran requested a 
videoconference hearing before a Veterans Law Judge (VLJ).  
Thus, he must be scheduled for the next available hearing 
before a traveling VLJ from the Board.  See 38 C.F.R. 
§§ 20.700(a), 20.703, 20.704 (2002).

Additionally, there is a letter from Disabled American 
Veterans accompanying the VA Form 9; however, there is no VA 
Form 21-22 for any representative of record.

Therefore, in order to ensure that the veteran's due process 
rights, this case is REMANDED to the RO for the following:

1.  The RO should determine whether the 
veteran is represented or wishes to be 
represented.  If so, the veteran should 
be advised to complete a VA Form 21-22.

2.  The RO should schedule the veteran 
for the next available hearing before a 
traveling VLJ from the Board.  He should 
be notified of the time and place of this 
hearing at his last reported address.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until notified by the RO.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




